DETAILED ACTION
Response to Arguments
Applicant's arguments filed 9/8/21 have been fully considered but they are not persuasive. 
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
The applicant argues, “Consequently, the Peloschek method cannot form the claimed peak concentration configuration, because the alloy is formed and deposited onto bumps before stacking of the components to be bonded, which would result in a more uniform configuration of indium and gallium between the bonded components without concentration peaks as claimed in claim 1. None of the references of record teaches or even contemplates this kind of peak concentration arrangement of gallium, copper, and indium as taught in figure 4 and as claimed in claim 1.”    
It appears the applicant is failing to understand the rejection since this argument has been already been address in the previous action.  Therefore, the examiner will attempt to further clarify it.  DiGiacomo and Milewski teach using diffusion soldering to bond electronic components.  Diffusion soldering is an extremely well-known concept in the art and the 
Milewski teaches that any eutectic system can be used, such as the well-known Pb-Sn eutectic solder and even teaches that one of the elements of such a system may be In.  Milewski also teaches taking the Pb-Sn solder and placing each element individually in order to perform diffusion soldering.  At this point one of ordinary skill in the art would have known that there numerous soldering/eutectic systems out there and the In-Ga system is such a known system.  Peloschek is simply being used to show that In-Ga solders are known and that it is known that Cu is compatible with the In-Ga system.  Peloschek states several times in the “REVIEW of the STATE of the TECHNIQUE” that In-Ga solders are known and improves upon these solders by adding additional elements.  However, the rejection is not concerned with the solder that Peloschek is making, the rejection is concerned only with using Peloschek to show that In-Ga solders are known and that it is known that Cu can be added to this system.  With this knowledge it is a simply matter of substitution for one of ordinary skill; i.e. replacing Pb-Sn with In-Ga.  Thus, one using In and Ga in diffusion soldering would be placing them individually/separately with the Cu layer as noted in the rejection and reflowing so that the elements diffuse and solidify.  (Note that one of ordinary skill in the art would not use the 
Therefore, in using the In-Ga system as explained above and in the rejection it naturally follows that one would end up with the claimed structure since the claimed method and that of the combined prior art are identical.  Note the applicant has offered no reason this is not true.


/CARLOS J GAMINO/Examiner, Art Unit 1735         

/ERIN B SAAD/Primary Examiner, Art Unit 1735